Title: To Benjamin Franklin from Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, [30 November 1783]
From: Willink, Wilhem & Jan,Staphorst, Nicolaas & Jacob van,La Lande & Fynje, De
To: Franklin, Benjamin


          
            Sir
            [November 30, 1783]
          
          A Letter received of His Excellencÿ Robt. Morris Esqr. induced us to apply to your Excelly., Since we Satisfyed all the demands of Mr. Grand in consequence of the order of Said Mr. Morris, who was pleased to Say that he Should make no further disposal on us till he received our advice.
          We received a Letter of him dated 5 augt. that the armey being disbanded the occasion he had for money induced him to draw two Hundred thousand Guilders as he Expected the wants of Mr. Grand Should not be verÿ great he intended he augment his drafts till half a million of Guilders but to day we receive an other Letter of His Excellencÿ dated 1 8ber. that he had augmented his drafts to one million to be disposed of daÿlÿ desiring our acceptance and when we Should not be in Cash his Excellencÿ would make us the Needfull remittances. Abt. [About] f. 525.000— are presented alreadÿ to us and the remainder maÿ dailÿ appear whilst we are and Shall be only the Cash the produce of a Cargo of Tabacco included abt. f. 400.000— Whilst the further distribution of obligations by the Scarcitÿ of Mony and concurrency of other Loans makes it impossible to gather a Sufficient Sum in the Space of time the bills Drawn at 90/ds. [days] become due and at the Same moment impossible to expect or desire the remittances of Mr. Morris we are to Conscious not to penetrate the fatal consequences in Case we are not

able to give acceptance to Said amount of one Million of Guilders drafts as this Should not onlÿ ruin the Loan but prove verÿ detrimental to the american Credit, we desirous to prevent Such a Mis fortune accept the mentioned f. 525000— not with Standing we Can not force to be in Cash but are at the Same time in a disagreable Situation for the remainder f. 475,000— which Can daily bee presented to us and as his Excellency J Adams is in London and an other Expeditions Left to us, than your Excelly. consult abt. the matter we have resolved to Send an Express to pray your answer if Mr. Grand his cach left of the remitte. of upward two Millions of Livre we made to him Since Mr. Morris Seems to think his wants must have been Less because his Excellency Should not have drawn Such Large Sums if he had been conscious wed have been Short of Such an amount.
          And as we are not in the possibilitÿ to face all those drafts which perhaps may yet be augmented & we Should however be sorry to find Such a disapointment in the financiers direction to be occasioned we request instantly your Excelly. answer that if we accept these Drafts to the amount of a Million and when due and not in Cash (where to is no probabilitÿ) if your Excellencÿ is pleased to furnish the difficient money to us or permises [promises] on his word of honour to accept and pay for acct. of the United States our drafts at 2 or 3 use. [usages] we Shall be obliged to make on you towards the payment of the accepted Sums when due and paye [payable].
          We are too much persuaded of your Excelly. well wishes for your country that we Should have the least doubt of your readely complying in the promotion and preservation of its Credit bÿ which being animated we have applyed to your Excellency whose answer which we humbly beg in return with the Express Shall fix our resolution of accepting or not accepting the further drafts, the consequences of which not doing how fatal then Can never be imputed to us.
          
         
            To His Exclly. B Franklin Paris / Copie
          